Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20127 Page 1 of 75




           
           
           
           
                                                    
                                                    


                                  (;+,%,7&
                                 




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 168
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20128 Page 2 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 169
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20129 Page 3 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 170
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20130 Page 4 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 171
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20131 Page 5 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 172
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20132 Page 6 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 173
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20133 Page 7 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 174
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20134 Page 8 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 175
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20135 Page 9 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 176
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20136 Page 10 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 177
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20137 Page 11 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 178
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20138 Page 12 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 179
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20139 Page 13 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 180
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20140 Page 14 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 181
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20141 Page 15 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 182
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20142 Page 16 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 183
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20143 Page 17 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 184
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20144 Page 18 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 185
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20145 Page 19 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 186
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20146 Page 20 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 187
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20147 Page 21 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 188
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20148 Page 22 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 189
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20149 Page 23 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 190
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20150 Page 24 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 191
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20151 Page 25 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 192
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20152 Page 26 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 193
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20153 Page 27 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 194
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20154 Page 28 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 195
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20155 Page 29 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 196
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20156 Page 30 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 197
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20157 Page 31 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 198
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20158 Page 32 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 199
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20159 Page 33 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 200
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20160 Page 34 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 201
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20161 Page 35 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 202
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20162 Page 36 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 203
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20163 Page 37 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 204
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20164 Page 38 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 205
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20165 Page 39 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 206
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20166 Page 40 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 207
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20167 Page 41 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 208
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20168 Page 42 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 209
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20169 Page 43 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 210
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20170 Page 44 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 211
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20171 Page 45 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 212
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20172 Page 46 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 213
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20173 Page 47 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 214
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20174 Page 48 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 215
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20175 Page 49 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 216
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20176 Page 50 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 217
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20177 Page 51 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 218
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20178 Page 52 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 219
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20179 Page 53 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 220
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20180 Page 54 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 221
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20181 Page 55 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 222
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20182 Page 56 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 223
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20183 Page 57 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 224
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20184 Page 58 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 225
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20185 Page 59 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 226
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20186 Page 60 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 227
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20187 Page 61 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 228
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20188 Page 62 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 229
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20189 Page 63 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 230
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20190 Page 64 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 231
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20191 Page 65 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 232
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20192 Page 66 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 233
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20193 Page 67 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 234
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20194 Page 68 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 235
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20195 Page 69 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 236
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20196 Page 70 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 237
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20197 Page 71 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 238
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20198 Page 72 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 239
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20199 Page 73 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 240
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20200 Page 74 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 241
Case 2:15-cv-00201-SMJ   ECF No. 401-3   filed 01/28/20   PageID.20201 Page 75 of 75




                                                              Decl. of A. Miller in Support of Daubert Motion
                                                           To Exclude D. SCHLENK Expert Testimony - 242
